Citation Nr: 1718491	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee septic arthritis and osteoarthritis prior to May 19, 2015.

2. Entitlement to a rating in excess of 10 percent for right knee instability prior to May 19, 2015.

3. Entitlement to a rating in excess of 30 percent for total right knee replacement from July 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1987 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from a July 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, granting the Veteran a 10 percent rating for right knee septic arthritis and osteoarthritis. In March 2009, the Veteran filed a claim to increase this rating. In a July 2010 rating decision, the RO continued the 10 percent rating, and in a January 2011 Statement of the Case (SOC), the RO again continued the 10 percent rating for total right knee replacement.

The Board remanded this matter in August 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A March 2016 rating decision issued by the RO granted a 100 percent rating for service connection for total right knee replacement from May 19, 2015, to June 30, 2016. A 30 percent rating for total right knee replacement was granted from July 1, 2016. Furthermore, a 10 percent rating was granted for right knee instability from January 11, 2012, to May 19, 2015. A Supplemental Statement of the Case (SSOC), issued by the RO in August 2016, continued to deny a rating in excess of 10 percent for right knee septic arthritis and osteoarthritis prior to May 19, 2015.

The March 2016 rating decision also granted service connection for the Veteran's left knee osteoarthritis. Because the Veteran was granted the benefit he sought, and he has not filed a Notice of Disagreement, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As the March 2016 rating decision granted a 100 percent rating for a total right knee replacement from May 19, 2015, to June 30, 2016, the maximum benefit available for this disability, this rating will not be addressed.


FINDINGS OF FACT

1. Prior to May 19, 2015, the symptomatology of the service-connected right knee septic arthritis and osteoarthritis had not manifested by one or two exacerbations a year, nor was there a limitation of flexion to 30 degrees or limitation of extension to 15 degrees.

2. Prior to May 19, 2015, the symptomatology of the service-connected right knee instability had not manifested as moderate lateral instability or recurrent subluxation.

3. From July 1, 2016, the Veteran's post-operative residuals of a total right knee replacement include intermediate degrees of residual weakness, pain, flexion to 100 degrees, and extension to 0 degrees, without lateral instability or loss of muscle strength.


CONCLUSIONS OF LAW

1. Prior to May 18, 2015, the criteria for a disability rating in excess of 10 percent for right knee septic arthritis and osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5008 (2016).

2. Prior to May 18, 2015, the criteria for a disability rating in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

3. From July 1, 2016, the criteria for a disability rating in excess of 30 percent for a total right knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its August 2015 remand directives. The Veteran was provided an opportunity to submit any outstanding evidence, VA records from December 2010 were added to the claims file, a VA examination was conducted in February 2016 to determine the current severity of the Veteran's right knee disability, and a SSOC was issued in August 2016.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016). It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

(a) Right Knee Septic Arthritis and Osteoarthritis prior to May 19, 2015

Diagnostic Code 5008 provides that arthritis, streptococcic, is to be rated as rheumatoid arthritis under Diagnostic Code 5002. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5002, rheumatoid arthritis, a 20 percent rating is warranted when the evidence shows one or two exacerbations a year in a well-established diagnosis. A rating of 40 percent is warranted when symptom combinations productive of definite impairment of health are objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. A rating of 60 percent is warranted when the criteria for 100 percent have not been met but there is evidence of weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over a prolonged periods. A rating of 100 percent is warranted when there is evidence of constitutional manifestations associated with active joint involvement that is totally incapacitating.

The claims file does not indicate the Veteran has had any incapacitating episodes prior to May 18, 2015. Absent incapacitating episodes, a rating higher than 10 percent is not warranted under Diagnostic Code 5002.

The Veteran was granted a 10 percent rating based on painful motion causing functional impairment under 38 C.F.R. § 4.59. The Veteran's right knee flexion was normal in July 1997. In June 2013, the Veteran's right knee flexion was to 125 degrees, but only to 115 degrees when factoring in pain on motion. Given the strength of the Veteran's flexion during this time, a rating higher than the minimum compensable rating for the knee is not warranted based on 38 C.F.R. § 4.59.

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 10 percent prior to May 19, 2015, for right knee septic arthritis and osteoarthritis. As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5002, 5008.

(b) Right Knee Instability prior to May 19, 2015

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability. Under Diagnostic Code 5257, where impairment is severe, moderate, or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively. 38 C.F.R. § 4.71a. The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6.

On January 11, 2012, the Veteran alleged his right knee disability had gotten worse. At a June 2013 VA examination, the examiner noted medial-lateral instability in the right knee, marking, "1+ (0-5 millimeters)." This indicates slight instability rather than a moderate or severe instability. The medical records do not indicate the stability of the Veteran's right knee got any worse leading up to his total right knee replacement on May 19, 2015.

Accordingly, the Board finds the Veteran does not warrant a disability rating in excess of 10 percent at any time between January 11, 2012 and May 18, 2015, for instability of the right knee. As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert, 1 Vet. App. at 49; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5257.
(c) Right Total Knee Replacement from July 1, 2016

Diagnostic Code 5055 provides for a 30 percent rating as a minimum rating for knee replacement. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis, which was assigned from May 19, 2015, to June 30, 2016. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

On VA examination in February 2016, while the Veteran was still in receipt of a 100 percent rating, the Veteran had flexion to 100 degrees and extension to 0 degrees. The examiner noted that there was no pain during the examination. Repetitive motion did not result in any additional limitation of motion. Muscle strength was within normal limits with both flexion and extension, and the examiner noted that there was no atrophy.  The examiner wrote that the Veteran did not walk with an assistive device. The examiner wrote that there was no lateral instability or recurrent subluxation. It was noted at this same examination that there was overall significant improvement in the Veteran's quality of life post-knee replacement, and the Veteran no longer had to take pain medication. The examiner concluded that the Veteran's disability involved intermediate degrees of residual weakness, pain, or limitation of motion.

Based on the above, the Board finds that a rating in excess of 30 percent after July 1, 2016, is not warranted for the Veteran's residuals from a total right knee replacement. A higher 60 percent rating is warranted if the residuals consist of severe painful motion or weakness in the affected extremity. The above evidence does not reflect severe painful motion or weakness in the affected extremity. The Veteran has full strength and a VA examiner described the Veteran's knee has having a significant improvement in the Veteran's quality of life. The Veteran reported pain and weakness after extensive use or when the weather changed, but these symptoms do not rise to the level of severe pain or weakness in the joint that would warrant a 60 percent rating. Additionally, the examiner concluded that the Veteran's disability involved intermediate degrees of residual weakness, pain, or limitation of motion, which falls under the 30 percent rating.

Under Diagnostic Code 5055, the left knee disability may be considered by analogy under Diagnostic Codes 5256, 5260, 5261, or 5262. 

With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 140 degrees, at worst. Extension was to 0 degrees. Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 30 percent currently assigned. Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

In the absence of ankylosis, a rating in excess of 30 percent is also not warranted under Diagnostic Code 5256. In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.

A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in February 2016. Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent at any time after July 1, 2016, for the total knee replacement of the right knee. As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert, 1 Vet. App. at 49; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5055.


ORDER

Entitlement to a rating in excess of 10 percent for right knee septic arthritis and osteoarthritis prior to May 19, 2015, is denied.

Entitlement to a rating in excess of 10 percent for right knee instability prior to May 19, 2015, is denied.

Entitlement to a rating in excess of 30 percent for total right knee replacement from July 1, 2016, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


